Exhibit 10.7

AMENDED AND RESTATED FACTORING

AND SECURITY AGREEMENT

Date: December 1, 2012 (the “Agreement Date”)

Name of Client (“Client”): Meade Instruments Corp.

Factor: FCC, LLC d/b/a First Capital Western Region, LLC (“Factor”)

WHEREAS, Client has requested and Factor has agreed to purchase all of Client’s
Accounts, provide Account Advances against such Accounts, guaranty Letters of
Credit and provide certain services;

WHEREAS, Client and Factor are parties to that certain Factoring and Security
Agreement – Factor Sub Accounts dated as of January 30, 2009, that certain
Factoring and Inventory Advances and Security Agreement dated as of January 30,
2009, and that certain Loan and Security Agreement – Factor Sub Accounts dated
January 30, 2009 (all documents as amended, restated, modified, supplemented
from time to time through the date hereof, the “Original Agreements”);

WHEREAS, Client has requested and Factor has agreed amend, restate, consolidate
and replace the Original Agreements into this Amended and Restated Factoring and
Security Agreement wherein Client requests and Factor agrees to purchase all of
Client’s Accounts, provide Account Advances against such Accounts, guaranty
Letters of Credit and provide certain services;

WHEREAS, this Agreement amends, restates, consolidates, replaces and supersedes
in their entirety the Original Agreements between Client and Factor;

WHEREAS, the security interests of Factor under the Original Agreements and
under the Patent and Trademark Security Agreement dated January 30, 2009,
between Client and Factor and the Stock Pledge Agreement dated January 30, 2009,
between Client (as Pledgor) and Factor remain in full force and effect.

NOW, THEREFORE, in consideration of the agreements, provisions, and covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Client and Factor, hereby agree to
the terms and conditions set forth in this Amended and Restated Factoring and
Security Agreement:

Section 1. Definitions.

1.1 Defined Terms. Capitalized terms shall have the meanings ascribed to them on
Schedule A.

1.2 Other Referential Provisions.

(a) All terms in this Agreement, the Exhibits and Schedules shall have the same
defined meanings when used in any other Factoring Documents, unless the context
shall require otherwise.

(b) Except as otherwise expressly provided herein, all accounting terms not
specifically defined or specified herein shall have the meanings generally
attributed to such terms under GAAP including, without limitation, applicable
statements and interpretations issued by the Financial Accounting Standards
Board and bulletins, opinions, interpretations and statements issued by the
American Institute of Certified Public Accountants or its committees.



--------------------------------------------------------------------------------

(c) All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders; the singular shall
include the plural, and the plural shall include the singular.

(d) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provisions of this Agreement.

(e) Titles of Articles and Sections in this Agreement are for convenience only,
do not constitute part of this Agreement and neither limit nor amplify the
provisions of this Agreement, and all references in this Agreement to Articles,
Sections, Subsections, paragraphs, clauses, sub clauses, Schedules or Exhibits
shall refer to the corresponding Article, Section, Subsection, paragraph, clause
or sub clause of, or Schedule or Exhibit attached to, this Agreement, unless
specific reference is made to the articles, sections or other subdivisions or
divisions of, or to schedules or exhibits to, another document or instrument.

(f) Each definition of or reference to a document in this Agreement shall
include such document as amended, modified, supplemented or restated from time
to time.

(g) Except where specifically restricted, reference to any Person shall be
construed to include such Person’s successors and permitted assigns.

(h) Any and all terms used in this Agreement which are defined in the UCC shall
be construed and defined in accordance with the meaning and definition ascribed
to such terms under the UCC, unless otherwise defined herein.

(i) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Reference to any law,
constitution, statute, treaty, regulation, rule or ordinance, including any
section or other part thereof (each, for purposes of this paragraph (i), a
“law”), shall refer to that law as amended from time to time and shall include
any successor law.

1.3 Exhibits and Schedules. All Exhibits and Schedules attached hereto are
incorporated herein by reference and made a part hereof.

Section 2. Purchase & Sale of Accounts.

2.1 Purchase of Accounts. Immediately upon the creation of each and every
Account of Client, such Account shall be sold to Factor hereunder. Upon such
sale, Factor shall acquire all of Client’s right, title and interest in and to
all of Client’s Accounts. Factor shall be the sole and exclusive owner of such
Accounts with full power to collect and otherwise deal with such Accounts. All
Accounts shall be submitted to Factor on a Schedule of Accounts listing each
Account separately. The Schedule of Accounts shall be in such form as Factor may
prescribe from time to time and shall be signed by an officer or authorized
signer of the Client. Client may submit such Accounts electronically, by
facsimile, by mail or other delivery service of Client’s choosing that is
approved by Factor. Any Accounts submitted electronically shall be submitted in
such electronic format as Factor may require. At the time the Schedule of
Accounts is presented, Client shall also deliver to Factor, if requested by
Factor, one copy of an invoice for each Account together with evidence of
shipment, furnishing and/or delivery of the Goods or rendition of service(s).

2.2 Credit Approval.

(a) Client shall submit to Factor the credit requirements of Client’s Customers,
a description of its selling terms and such other information as Factor may
request. Factor may, in its sole credit judgment, establish credit lines for
sales by Client to its Customers on its normal selling terms or such other terms
as Factor may approve (“Credit Lines”). Client may also submit for credit
approval specific orders from Customers and Factor may, in its sole credit
judgment, approve such orders on a single order approval basis

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 2 of 37



--------------------------------------------------------------------------------

(“Single Order Approval”). Accounts arising under the terms of Credit Lines or
Single Order Approvals are hereinafter referred to as Approved Accounts;
Accounts not arising under Credit Lines or Single Order Approvals, and Accounts
arising from sales to any foreign Customer (“Foreign Accounts”) are hereinafter
referred to as Client Risk Accounts. Client agrees to pay Factor a fee of
three-quarters of one percent (0.75%) of Foreign Account. All Credit Approvals
must be in writing to be effective. Credit Approval(s) shall be limited to the
specific terms and amounts indicated in either the Credit Line or Single Order
Approval. If Goods are shipped or services are rendered based on a verbal
approval, it is Client’s responsibility to ensure that such Credit Approval is
received in writing. Any Account for freight, samples, or miscellaneous sales
(including the sale of Goods and/or in quantities not regularly sold by Client)
shall always be a Client Risk Account, notwithstanding any written Credit
Approval from Factor. For purposes of determining Factor’s Credit Approval
hereunder, the Account(s) balance due Factor from any given Customer shall be
calculated as the aggregate amount owed by that Customer less any credits to
which such Customer may be entitled, and is not to be construed to mean
individual invoices owed by that Customer.

 

(b) Credit Approval(s) may be withdrawn, either orally or in writing, in
Factor’s discretion at any time before actual delivery of Goods or rendering of
services. Credit Approval(s) are automatically rescinded and withdrawn if:

 

  (i) the terms of sale vary from the terms approved by Factor, or

 

  (ii) the terms of sale are changed by Client without Factor’s prior written
approval of the new terms, or

 

  (iii) the Account is not assigned to Factor within ten days from the date of
the invoice, or if the Goods are not delivered on or before the expiration of
the Single Order Approval or if there is no expiration date, if the Goods are
not delivered within 30 days of the date of the Single Order Credit Approval.

If Accounts exceed either a Credit Line or Single Order Approval, only the
amount in excess of the Credit Line or Single Order Approval shall be considered
Client Risk Accounts, provided, however, that if Client ships Goods or provides
services to a Customer who has outstanding Accounts owed to Client, and such
Customer’s Credit Line and/or outstanding Single Order Approval(s) have been
withdrawn by Factor, and the Accounts created by such shipment exceed ten
percent (10%) of the total amount of Client’s Accounts outstanding, any Credit
Approvals applying to those Accounts shall be deemed cancelled and all
outstanding Accounts from that Customer are Client Risk Accounts for all
purposes.

(c) Factor shall have no liability of any kind for declining or refusing to
give, or for withdrawing, revoking, or modifying, any Credit Approval pursuant
to the terms of this Agreement, or for exercising or failing to exercise any
rights or remedies Factor may have under this Agreement or otherwise. In the
event Factor declines to give Credit Approval on any order received by Client
from a Customer and in advising Client of such decline Factor furnishes Client
with information as to the credit standing of the Customer, such information
shall be deemed to have been requested of Factor by Client and Factor’s advice
containing such information is recognized as a privileged communication. Client
agrees that such information shall not be given to Client’s Customer or to
Client’s sales representative(s). If necessary, Client shall merely advise its
Customer(s) that credit has been declined on the account and that any questions
should be directed to Factor.

(d) Factor will assume the Credit Risk on Approved Accounts, i.e., if a
Customer, after receiving and accepting the delivery of Goods or services
(subject to all warranties herein) for which Factor has given written Credit
Approval, fails to pay an Account when due, and such nonpayment is due solely to
financial inability to pay, Factor shall bear any loss thereon up to the amount
of the Credit Approval, subject to the terms and provisions stated herein or in
the Credit Approval. If Factor fails to collect an Approved Account within 120
Days of its maturity solely due to the Customer’s financial inability to pay,
Factor will pay the Purchase Price of such Approved Account to Client on the
Collection Date. Specifically, Factor shall not be responsible for any
nonpayment of a Credit Approved Account: (i) because of the assertion of any
claim or Dispute by a Customer for any reason whatsoever, including, dispute as
to price, terms of sales, delivery, quantity, quality, or other, or the exercise
of any counterclaim or offset (whether or not such

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 3 of 37



--------------------------------------------------------------------------------

claim, counterclaim or offset relates to the specific Account); (ii) where
nonpayment is a consequence of enemy attack, terrorism, natural disaster, civil
commotion, strikes, lockouts, the act or restraint of public authorities, acts
of God or force majeure; or (iii) if any representation or warranty made by
Client to Factor in respect of such Account has been breached whether
intentionally or unintentionally. The assertion of a Dispute by a Customer shall
have the effect of negating any Credit Approval on the affected Approved
Account(s) and such Approved Account(s) shall be deemed a Client Risk Account
until paid or otherwise cleared from Factor’s books.

(e) Client shall bear the Credit Risk on all Client Risk Accounts; Factor shall
have full recourse to Client for all Client Risk Accounts. Upon demand by
Factor, Client shall pay to Factor the full amount of a Client Risk Account,
together with all expenses incurred by Factor up to the date of such payment,
including reasonable attorney’s fees in attempting to collect or enforce such
payment or payment of such Account(s).

(f) If monies are owing from a Customer for both Approved Accounts and Client
Risk Accounts, Client agrees that any payments or credits applying to any
Account owing by such Customer will be applied: first, to any Approved Accounts
outstanding on Factor’s books and second, to any Client Risk Account outstanding
on Factor’s books. This order of payment applies regardless of the respective
dates the sales occurred and regardless of any notations on payment items.

2.3 Purchase Price.

(a) On the Collection Date applicable to an Account, Factor shall pay to Client
the Purchase Price for such Account, less (i) any Reserve or credit balance that
Factor, in Factor’s sole discretion, determines to hold, (ii) Advances, moneys
remitted, paid, or otherwise advanced by Factor to or on behalf of Client
(including any amounts which Client may reasonably be obligated to pay in the
future), (iii) any other charges provided for by this Agreement or otherwise due
Factor by Client, and (iv) any deductions taken by the Customer in connection
with such Account.

(b) No discount, credit, allowance or deduction with respect to any Account in
excess of $10,000 shall be granted or approved by Client to any Customer without
the prior written consent of Factor unless such discount, credit, allowance or
deduction is shown on the face of an invoice at the time such invoice is
submitted to Factor. Client agrees to give Factor notice of all discounts,
credits, allowances or deductions in excess of $10,000.

(c) Client shall pay to Factor or Factor may charge Client’s account with Factor
or to the Reserve, the amount of any payment that Factor receives with respect
to a Client Risk Account if Factor is subsequently required to return such
payment, whether as a result of any proceeding in bankruptcy or otherwise.

(d) Client agrees to repurchase (i) any Account upon the breach of any
representations or warranties relating to such Account or upon a Default
hereunder, (ii) any Client Risk Account that is more than ninety (90) days past
due, and (iii) any Approved Account at any time after the assertion of a
Dispute.

2.4 Reserve. Factor shall be entitled to withhold a Reserve, and may revise the
Reserve at any time and from time to time if Factor deems it necessary to do so
in order to protect Factor’s interests. Factor may charge against the Reserve
any amount for which Client may be obligated to Factor at any time, whether
under the terms of this Agreement, or otherwise, including but not limited to
the repayment of any damages suffered by Factor as a result of Client’s breach
of any provision hereof (whether intentional or unintentional), any adjustments
due and any attorneys’ fees, costs and disbursements due. Client recognizes that
the Reserve represents bookkeeping entries only and not cash funds. It is
further agreed that with respect to the balance in the Reserve, Factor is
authorized to withhold, without giving prior notice to Client, such payments and
credits otherwise due to Client under the terms of this Agreement for reasonably
anticipated claims or to adequately satisfy reasonably anticipated Obligation(s)
Client may owe Factor. In addition to the foregoing, Factor shall be entitled to
withhold a Reserve of $500,000 from collections of Foreign Accounts arising from
the United Kingdom, Germany, Australia and Canada. In the

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 4 of 37



--------------------------------------------------------------------------------

Reserve event the amount of Foreign Accounts arising from the United Kingdom,
Germany, Australia and Canada drops below $500,000, the amount to bring the
balance back up to $500,000 will be taken from the Domestic Accounts.

2.5 Notice Of Purchase. All invoices submitted to Customers by Client shall
plainly state on their face that the amounts payable thereunder are payable to
Factor at such lockbox address as Factor may designate to Client in writing from
time to time.

Section 3. Account Advances.

3.1 Account Advances. In Factor’s sole discretion, subject to the terms and
conditions of this Agreement, Factor may from time to time advance to Client up
to seventy-five percent (75.0%) of the aggregate Net Invoice Amount of Domestic
Accounts outstanding at the time any such Account Advance is made, except Factor
may, in Factor’s sole discretion, advance to Client up to fifty percent
(50.0%) of the aggregate Net Invoice Amount of Costco Accounts outstanding at
the time any such advance is made, in either case provided that dilution is ten
percent (10%) or less on a trailing 12 month basis, less: (1) Any such Accounts
that are in Dispute; (2) any such Accounts that are not acceptable to Factor in
its sole discretion; (3) the amount of the Reserve; and (4) any interest, fees
and other items, actual or estimated, that are chargeable to the Reserve. The
Account Advances shall be reduced by a minimum of two percent (2.0%) for every
one percent (1.0%) of dilution in excess of ten percent (10.0%). Factor shall
not make account advances to Client for Foreign Accounts at any time.

3.2 Maximum Credit Facility Amount. Notwithstanding anything to the contrary in
this Agreement, in no event shall the total of the outstanding Account Advances
exceed Three Million and No/100 Dollars ($3,000,000) at any one time (“Maximum
Credit Facility Amount”), and Client shall immediately pay to Factor any and all
amounts necessary to reduce the aggregate outstanding Account Advances below
such limit.

Section 4. Collections/Repayment.

4.1 Collections.

(a) Factor shall have the right at any time with or without notice to Client, to
notify any or all Customers of the sale and assignment of the Accounts and
pledge of the Collateral to Factor and to direct such Customers to make payment
of all amounts due or to become due to Client directly to Factor. Client agrees
not to change any of such instructions or to give its Customers different
instructions so long as this Agreement shall remain in effect. To the extent
there are no Obligations of Client owed to Factor hereunder and so long as
Client is not in Default, Factor shall be deemed to have received any such
proceeds of Accounts and other Collateral in excess of that to which Factor is
entitled as Owner of the Accounts or repayment in full of any Obligations, as a
pure pass-through for and on account of Client.

(b) Factor, as the sole and absolute owner of the Accounts, shall have the sole
and exclusive power and authority to collect each such Account, through legal
action or otherwise, and Factor may, in its sole discretion, settle, compromise,
or assign (in whole or in part) any of such Accounts, or otherwise exercise, to
the maximum extent permitted by applicable law, any other right now existing or
hereafter arising with respect to any of such Accounts.

(c) Should Client receive payment of all or any portion of any Account or other
Collateral, Client shall immediately notify Factor of the receipt of such
payment, hold such payment in trust for Factor separate and apart from Client’s
own property and funds, and shall deliver such payment to Factor without delay
in the identical form in which received. Should Client receive any check or
other payment instrument with respect to any Account or other Collateral and
fail to surrender and deliver to Factor such check or payment instrument within
five (5) days, Factor shall be entitled to charge Client a Misdirected Payment
Fee to compensate Factor for the additional administrative expenses that the
parties acknowledge are likely to be incurred as a result of such breach.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 5 of 37



--------------------------------------------------------------------------------

(d) In the event any Goods, the sale of which gave rise to an Account, are
returned to or repossessed by Client, such Goods shall be held by Client in
trust for Factor, separate and apart from Client’s own property, and stored in
the United States of America, subject to Factor’s sole direction, access and
control and, if applicable, subject to a lien waiver, subordination agreement or
similar agreement acceptable to Factor.

(e) Client agrees to notify Factor promptly in writing of any credit loss, or
anticipated credit loss, for Approved Accounts, such notice in any event to be
received by Factor no longer than 120 days after the maturity date of the
invoice (based on its longest optional terms). Client’s failure to provide such
notice to Factor within the 120 day period shall result in Client assuming the
entire Credit Risk on such Account, and Factor shall be deemed free of any such
Credit Risk.

4.2 Repayment.

(a) Client hereby unconditionally promises to pay all Advances, Letters of
Credit Obligations and all other Obligations. All Advances and Obligations shall
bear interest at the rate set forth in subsection 5.1 below until paid in full.
All Advances and all other Obligations shall be immediately due and payable upon
termination of this Agreement for any reason.

(b) The Purchase Price and all other amounts received by Factor will be paid to
Client by crediting same to Client’s account with Factor on the Collection Date.
The Purchase Price and all other amounts so credited to Client’s account with
Factor shall be applied first to all fees and expenses due Factor, next to
accrued interest, and then to Account Advances, provided, however, that the
allocation of Credit Risk shall be governed by Section 2.2 hereof.

(c) Client shall make each payment required hereunder or under any other
Factoring Document without setoff, deduction or counterclaim.

(d) Unless payment is otherwise timely made by Client, the becoming due of any
amount required to be paid under this Agreement or any other Factoring Documents
as principal, accrued interest, expenses or fees shall be deemed irrevocably to
be a request by Client for an Account Advance or Inventory Advance on the due
date of, and in the amount required to pay, such principal, accrued interest or
fees or expenses and the proceeds of each such Account Advances if made by
Factor, shall be disbursed by Factor by way of direct payment of such
Obligation.

Section 5. Interest and Fees.

5.1 Interest.

(a) Client will pay Factor or, at Factor’s option, Factor may charge Client’s
account with, interest on the average daily net principal amount of all
Obligations outstanding hereunder, calculated monthly and payable on the first
day of each calendar month, at a rate (computed on the basis of the actual
number of days elapsed over a year of 360 days) equal to the sum of (i) LIBOR,
plus (ii) five and three-quarters percent (5.75%) (the “Interest Rate”). The
Interest Rate may not be the lowest or best rate at which Factor calculates
interest or extends credit. The Interest Rate for each calendar month shall be
adjusted (if necessary) on the first day of such calendar month and shall be
equal to the Interest Rate in effect as of the close of business on the last
Business Day of the immediately preceding calendar month.

As used herein, the following terms shall have the following meanings:

“LIBOR” means, at any time, an interest rate per annum equal to the interest
rate per annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) as
published in the “Money Rates” section of The Wall Street Journal (or another
national publication selected by Factor) as the one-month London Interbank
Offered Rate for United States dollar deposits (or, if such page shall cease to
be publicly available or, if the information/description contained on such page,
in Factor’s sole judgment, shall cease to accurately reflect such London
Interbank Offered Rate, then such

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 6 of 37



--------------------------------------------------------------------------------

rate as reported by any publicly available recognized source of similar market
data selected by Factor that, in Factor’s reasonable judgment, accurately
reflects such London Interbank Offered Rate).

(b) Market Disruption Event. If, at any time, Factor determines (which
determination shall be conclusive and binding) that (i) by reason of
circumstances affecting the London interbank market generally, adequate and fair
means do not exist for ascertaining LIBOR for the following month as provided in
subsection (a) hereof, or (b) disruptions in the short term money markets have
materially and adversely affected Factor’s cost of funds such that the interest
rate hereunder does not adequately or fairly reflect Factor’s cost of making,
funding or maintaining the loan hereunder, a “Market Disruption Event” will be
deemed to have occurred and Factor shall promptly notify Client thereof. The
rate of interest hereunder (the “Adjusted Rate of Interest”) shall be adjusted
and shall thereafter be a rate equal to the sum of (x) the rate that Factor
determines (which determination shall be conclusive and binding), expressed as a
percentage rate per annum, to be the cost to Factor of funding the loan from
whatever source it may reasonably elect, plus (y) the Interest Margin. Factor
shall give prompt notice to Client of the Adjusted Rate of Interest.

Client shall begin to be charged interest at the Adjusted Rate of Interest
effective as of the first day of the month following the month in which Factor
provides notice thereof to Client; provided, however, that if Client is
unwilling to accept the Adjusted Rate of Interest, it may terminate this
Agreement and prepay all amounts due hereunder within thirty (30) days of the
effective date of the Adjusted Rate of Interest without paying a prepayment fee.

(c) If during any month, a net credit balance exists (i.e., the Reserve or
credit balance exceeds outstanding Accounts), then Factor shall credit Client’s
account as of the last day of each month with interest at a rate equal to zero
percent (0.0%) or one percent (1.0%) below LIBOR.

(d) Interest shall be charged to Client’s account with Factor as of the last day
of each month and shall constitute Obligations. Any adjustment in Factor’s
interest rate, whether downward or upward will become effective on the first day
of the month following the month in which Interest Rate is reduced or increased.
All interest shall be computed for the actual number of days elapsed on the
basis of a year consisting of 360 days.

(e) To the extent permitted by law and without limiting any other right or
remedy of Factor hereunder, whenever there is a Default under this Agreement,
the rate of interest on the Obligations shall, at the option of Factor, be
increased to a default interest rate by adding five percent (5.0%) to the
highest interest rate otherwise in effect hereunder. Factor may charge such
default interest rate retroactively beginning on the date the applicable Default
first occurred or existed. Client acknowledges that: (i) such additional rate is
a material inducement to Factor to purchase Accounts or consider requests for
Advances hereunder; (ii) Factor would not have made the Advances in the absence
of the agreement of Client to pay such additional rate; (iii) such additional
rate represents compensation for increased risk to Factor that Factor will not
be repaid; and (iv) such rate is not a penalty and represents a reasonable
estimate of (A) the cost to Factor in allocating its resources (both personnel
and financial) to the ongoing review, monitoring, administration or collection
of the Advances and Obligations, and (B) compensation to Factor for losses that
are difficult to ascertain. In the event of termination of this Agreement by
either party hereto, Factor’s entitlement to this charge will continue until all
Obligations are paid in full.

(f) IT IS THE INTENTION OF THE PARTIES HERETO THAT AS TO ALL ACCOUNTS, THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL CONSTITUTE A TRUE PURCHASE AND SALE OF
ACCOUNT(S) UNDER § 9-318 OF THE UCC AS IN EFFECT IN THE STATE OF CALIFORNIA AND
AS SUCH, THE CLIENT SHALL HAVE NO LEGAL OR EQUITABLE INTEREST IN SUCH PROPERTY
SOLD. NEVERTHELESS, IN THE EVENT ANY PORTION OF THIS TRANSACTION IS
CHARACTERIZED AS A LOAN AND AS IT RELATES TO THE INVENTORY ADVANCE, THE PARTIES
HERETO INTEND TO CONTRACT IN STRICT COMPLIANCE WITH APPLICABLE USURY LAW FROM
TIME TO TIME IN EFFECT. IN FURTHERANCE THEREOF SUCH PARTIES STIPULATE AND AGREE

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 7 of 37



--------------------------------------------------------------------------------

THAT NONE OF THE TERMS AND PROVISIONS CONTAINED IN THIS AGREEMENT SHALL EVER BE
CONSTRUED TO CREATE A CONTRACT TO PAY, FOR THE USE, FORBEARANCE OR DETENTION OF
MONEY, INTEREST IN EXCESS OF THE MAXIMUM RATE (AS HEREINAFTER DEFINED) FROM TIME
TO TIME IN EFFECT. NEITHER CLIENT, ANY PRESENT OR FUTURE GUARANTOR OR ANY OTHER
PERSON HEREAFTER BECOMING LIABLE FOR THE PAYMENT OF THE OBLIGATIONS, SHALL EVER
BE LIABLE FOR ANY OBLIGATION THAT MAY BE CHARACTERIZED AS UNEARNED INTEREST
THEREON OR SHALL EVER BE REQUIRED TO PAY ANY OBLIGATION THAT MAY BE
CHARACTERIZED AS INTEREST THEREON IN EXCESS OF THE MAXIMUM AMOUNT THAT MAY BE
LAWFULLY CHARGED UNDER APPLICABLE LAW FROM TIME TO TIME IN EFFECT, AND THE
PROVISIONS OF THIS SECTION SHALL CONTROL OVER ALL OTHER PROVISIONS OF THIS
AGREEMENT WHICH MAY BE IN CONFLICT THEREWITH. IF ANY INDEBTEDNESS OR OBLIGATION
OWED BY CLIENT HEREUNDER IS DETERMINED TO BE IN EXCESS OF THE LEGAL MAXIMUM, OR
FACTOR SHALL OTHERWISE COLLECT MONEYS WHICH ARE DETERMINED TO CONSTITUTE
INTEREST WHICH WOULD OTHERWISE INCREASE THE INTEREST ON ALL OR ANY PART OF SUCH
OBLIGATIONS TO AN AMOUNT IN EXCESS OF THAT PERMITTED TO BE CHARGED BY APPLICABLE
LAW THEN IN EFFECT, THEN ALL SUCH SUMS DETERMINED TO CONSTITUTE INTEREST IN
EXCESS OF SUCH LEGAL LIMIT SHALL, WITHOUT PENALTY, BE PROMPTLY APPLIED TO REDUCE
THE THEN OUTSTANDING OBLIGATIONS OR, AT FACTOR’S OPTION, RETURNED TO CLIENT OR
THE OTHER PAYOR THEREOF UPON SUCH DETERMINATION. IF AT ANY TIME THE RATE AT
WHICH INTEREST IS PAYABLE HEREUNDER EXCEEDS THE MAXIMUM RATE, THE AMOUNT
OUTSTANDING HEREUNDER SHALL CEASE BEARING INTEREST UNTIL SUCH TIME AS THE TOTAL
AMOUNT OF INTEREST ACCRUED HEREUNDER EQUALS (BUT DOES NOT EXCEED) THE MAXIMUM
RATE APPLICABLE HERETO. AS USED IN THIS SECTION, THE TERM “APPLICABLE LAW” MEANS
THE LAWS OF THE STATE OF CALIFORNIA OR, IF DIFFERENT, THE LAWS OF THE STATE OR
TERRITORY IN WHICH THE CLIENT RESIDES, WHICHEVER LAW ALLOWS THE GREATER RATE OF
INTEREST, AS SUCH LAWS NOW EXIST OR MAY BE CHANGED OR AMENDED OR COME INTO
EFFECT IN THE FUTURE AND THE TERM “MAXIMUM RATE” MEANS THE MAXIMUM NONUSURIOUS
RATE OF INTEREST THAT FACTOR IS PERMITTED UNDER APPLICABLE LAW TO CONTRACT FOR,
TAKE, CHARGE OR RECEIVE WITH RESPECT TO THE OBLIGATIONS.

5.2 Commission.

(a) For Factor’s services hereunder, Client shall pay and Factor shall be
entitled to receive a factoring Commission equal to seven-tenths of one percent
(0.70%) of the gross invoice amount of each Account (“Commission”). The
Commission shall be due and payable to Factor on the date of creation of each
Account and shall be chargeable to Client’s account with Factor. Factor shall be
entitled to receive a surcharge equal to two percent (2.0%) of the gross invoice
amount of all Accounts arising out of sales to any Customer that is a
debtor-in-possession. All of the foregoing fees constitute compensation to
Factor for services rendered and are not interest or a charge for the use of
money.

(b) Factor’s Commission is based upon Client’s maximum selling terms of ninety
(90) days. Client will not grant additional dating to any Customer without
Factor’s prior written approval. If Factor approves extended terms or additional
dating, the rate of Commission shall be increased by one-quarter of one percent
(0.25%) of the gross invoice amount of each Account for each 30 days or portion
thereof of extended or additional dating.

5.3 Fees.

(a) All of the fees charged under this Agreement constitute compensation to
Factor for services rendered and are not interest or a charge for the use of
money. Each installment of such fees shall be fully earned when due and payable
and shall not be subject to refund or rebate.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 8 of 37



--------------------------------------------------------------------------------

(b) It is agreed by and between Client and Factor that Client shall pay Factor a
facility fee in the amount of Two Thousand and No/100 Dollars ($2,000) per
month, payable on the first day of each calendar month beginning with the first
such date following the Agreement Date, and continuing so long as any loan shall
remain outstanding or this Agreement shall not have been terminated.

Section 6. Collateral.

6.1 Security Interest. In order to secure the payment of all Account Advances
and Obligations of Client to Factor, Client hereby grants to Factor a first
priority security interest in and lien upon and assigns, mortgages and pledges
to Factor all of Client’s right, title and interest in and to all of Client’s
presently existing or hereafter arising Collateral wherever located.

6.2 Perfection/Further Assurances. Client agrees to comply with all appropriate
laws in order to perfect Factor’s security interest in and to the Collateral and
to execute such documents as Factor may require from time to time. Client
authorizes Factor to file at such times and places as Factor may designate such
financing statements, continuations and amendments thereto as are necessary or
desirable to perfect Factor’s rights in and give notice of Factor’s purchase of
the Accounts under the Uniform Commercial Code in effect in any applicable
jurisdiction and Factor’s security interest in the Collateral. Factor may at any
time and from time to time file financing statements, continuation statements
and amendments thereto that describe the Collateral as “all assets” of Client or
words of similar effect and which contain any other information required by Part
5 of Article 9 of the applicable UCC for the sufficiency or filing office
acceptance of any financing statement, continuation statement or amendment,
including whether Client is an organization, the type of organization and any
organization identification number issued to Client. Client agrees to furnish
any such information to Factor promptly upon request. Any such financing
statements, continuation statements or amendments may be signed by Factor on
behalf of Client or filed by Factor without the signature of Client and may be
filed at any time in any jurisdiction. Client acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement naming Client as the debtor and Factor
as the secured party without the prior written consent of Factor, and Client
agrees that it shall not do so without the prior written consent of Factor.
Client hereby ratifies any UCC financing statements previously filed by Factor.

6.3 Collateral Representations, Warranties & Covenants

(a) Client is the sole owner and holder of all Collateral and there is no
security interest, Lien, judgment or other encumbrance in or affecting such
Accounts or any of the other Collateral except for Permitted Liens;

(b) The Collateral is located at the locations set forth on Schedule 6.3
(b) hereof and at no other location. Client shall provide written notice to
Factor of any change in the locations at which it keeps its Collateral at least
thirty (30) days prior to any such change. Client shall obtain from any
landlord, warehouseman, or other third party operator of premises on which any
Collateral is located an acceptable lien waiver or subordination agreement in
Factor’s favor with respect to such Collateral. In the event that any
Collateral, including proceeds, is evidenced by or consists of Negotiable
Collateral, Client shall, immediately endorse and assign such Negotiable
Collateral over to Factor and deliver actual physical possession of the
Negotiable Collateral to Factor. Client shall at any time and from time to time
take such steps as Factor may request for Factor (i) to obtain an
acknowledgment, in form and substance satisfactory to Factor, of any bailee
having possession of any of the Collateral that such bailee holds such
Collateral for Factor, (ii) to obtain “control” of any investment property,
deposit accounts, letter-of-credit rights or electronic chattel paper in
accordance with Article 9 of the UCC, with any agreements establishing control
to be in form and substance satisfactory to Factor, and (iii) otherwise to
insure the continued perfection and priority of Factor’s security interest in
the Collateral and of the preservation of its rights therein other than the
Inventory in Mexico.

(c) Accounts. The Accounts are a valid, bona fide account, representing an
undisputed indebtedness incurred by the named Customer for goods actually sold
and delivered or for services

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 9 of 37



--------------------------------------------------------------------------------

completely rendered. Other than those discounts, allowances and deductions set
forth on the face of the invoice at the time it was created, there are and shall
be no set-offs, allowances, discounts, deductions, counterclaims, or disputes
with respect to any Account. Client shall inform Factor, in writing, immediately
upon learning that there exists any Dispute. Without prior notice to Factor,
Client shall accept no returns greater than $10,000 at any one time and shall
grant no allowance or credit to any Customer greater than $10,000 at any one
time. If required by Factor, Client shall submit to Factor credit memos itemized
on a separate Schedule of Accounts for all returns and allowances made during
the previous week. At Factor’s option, Factor may require that Client pay Factor
for the amount of such credit memos, or in Factor’s sole and exclusive
discretion, Factor may agree to accept the Schedule of Accounts and apply same
to Client’s Reserve.

(d) Inventory. Client will maintain Inventory at the locations set forth on
Schedule 6.3 (b) hereof subject to a perfected, first-priority Lien in favor of
Factor (other than Inventory located in Mexico). Sales of Inventory will be made
in compliance with all material requirements of applicable law. Client covenants
and agrees:

(i) To notify Factor immediately of any event causing loss or depreciation in
the value of Inventory and the amount of such loss or depreciation;

(ii) To keep correct current stock, cost and sales records of Client’s
Inventory, accurately and sufficiently itemizing and describing the kinds, type,
and quantities of Inventory and the cost and selling prices thereof, all of
which records shall be continuously available to Factor for inspection, and
Factor shall at all reasonable times have access to and the right to inspect and
draw off data from any of Client’s other books and records for the purposes of
checking and verifying all such statements, stock, cost and sales records;

(iii) At all reasonable times and from time to time, by or through any of
Client’s officers, agents, attorneys, or accountants, permit Factor to examine
or inspect the Inventory wherever located and, for such purposes, to enter upon
Client’s premises or wherever any of the Inventory may be found; and

(iv) Until Default, Client may use the Inventory in any lawful manner not
inconsistent with this Agreement or with the terms or conditions of any policy
of insurance thereon, may use and consume any raw materials or supplies, the use
and consumption of which is necessary in order to carry on Client’s business,
and may also sell the Inventory in the ordinary course of business. (A sale in
the ordinary course of business does not include a transfer in partial or total
satisfaction of a debt owing by Client to any person other than Factor.)

(e) Equipment. Client will maintain all Equipment used or useful in Client’s
business in good and workable condition, ordinary wear and tear excepted,
subject to a perfected, first-priority security interest in Factor’s favor and
free and clear of all other Liens except as set forth on Schedule 6.3 (e) at one
of the locations set forth on Schedule 6.3(b).

(f) Defense of Title. All Collateral will at all times be owned by Client, and
Client will defend Client’s title to the Collateral against the claims of third
parties. Client will at all times keep accurate and complete records of the
Collateral.

(g) Insurance. Client will obtain and maintain in full force and effect
insurance covering the Collateral against all risks to which the Collateral is
exposed, including loss, damage, fire, theft, and all other such risks, in such
amounts, with such companies, under such policies and in such form as will be
satisfactory to Factor, which policies will name Factor as an additional insured
and provide that loss thereunder will be payable to Factor as Factor’s interests
may appear upon a loss payee endorsement acceptable to Factor. All proceeds of
any such insurance will be paid over to Factor directly, and Factor may apply
such proceeds to payment of the Obligations, whether or not due, in such order
of application as Factor determines or, in Factor’s sole discretion, apply such
proceeds, in whole or in part, to the replacement, restoration or rebuilding of
the lost or damaged property. Client will provide to Factor from time to time
certificates showing such coverage in effect and, at Factor’s request, the
underlying policies.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 10 of 37



--------------------------------------------------------------------------------

(h) Commercial Tort Claims. If Client shall at any time acquire a commercial
tort claim, Client shall immediately notify Factor in a writing signed by Client
of the details thereof and grant to Factor in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to Factor.

Section 7. Power of Attorney.

7.1 Power of Attorney. Client hereby grants to Factor an irrevocable power of
attorney authorizing and permitting Factor, at its option, without notice to
Client to do any or all of the following: (a) endorse the name of Client on any
checks or other evidences of payment whatsoever that may come into the
possession of Factor regarding Accounts or Collateral, including checks received
by Factor pursuant to Section 9 hereof; (b) receive, open and dispose of any
mail addressed to Client and put Factor’s address on any statements mailed to
Customers; (c) pay, settle, compromise, prosecute or defend any action, claim,
conditional waiver and release, or proceeding relating to Accounts or
Collateral; (d) upon the occurrence of a Default, notify in the name of the
Client, the U.S. Post Office to change the address for delivery of mail
addressed to Client to such address as Factor may designate, however, Factor
shall turn over to Client all such mail not relating to Accounts or Collateral;
(e) file any financing statement deemed necessary or appropriate by Factor to
protect Factor’s interest in and to the Accounts or Collateral, or under any
provision of this Agreement; (f) effect debits to any deposit account or other
account that Client or Client’s principals who have executed a guaranty
agreement maintain at any bank for any sums due to or from the Client under this
Agreement; (g) upon a Default, to prepare and mail all invoices relating to
Accounts; and (h) to take all actions necessary and proper in order to carry out
this Agreement. The authority granted to Factor herein is irrevocable until this
Agreement is terminated and all Obligations are fully satisfied.

Section 8. Client’s Representations, Covenants and Warranties.

Section 8.1 Client’s Representations, Covenants and Warranties. Client
represents, warrants and covenants to Factor that:

(a) Client is a corporation or limited liability company, duly organized,
validly existing and in good standing under the laws of the state of Delaware
and is qualified and authorized to do business and is in good standing in all
states in which such qualification and good standing are necessary or desirable;

(b) The execution, delivery and performance by Client of this Agreement does not
and will not constitute a violation of any applicable law, violation of Client’s
articles of incorporation or organization or bylaws or any material breach of
any other document, agreement or instrument to which Client is a party or by
which Client is bound. The Agreement is a legal, valid and binding obligation of
Client enforceable against it in accordance with its terms;

(c) Client’s address, as set forth below its signature line hereto, is Client’s
mailing address, its chief executive office, principal place of business and the
office where all of the books and records concerning the Accounts and/or
Collateral are maintained which shall not be changed without giving thirty
(30) days prior written notice to Factor;

(d) Client shall maintain its books and records in accordance with GAAP and
shall reflect on its books the absolute sale of the Accounts to Factor. Client
shall furnish Factor, upon request, such information and statements, as Factor
shall require from time to time regarding Client’s business affairs, financial
condition and results of its operations. Without limiting the generality of the
foregoing, Client shall provide Factor, (i) on or prior to the 30th day of each
month, unaudited financial statements with respect to the prior month,
(ii) within forty-five (45) days after the end of each of Client’s quarters,
unaudited financial statements (on a fiscal year-to-date basis), (iii) within
ninety (90) days after the end of each of Client’s fiscal years, audited
financial statements (on a fiscal year-to-date basis) prepared by a CPA
acceptable to Factor, (iv) prior to the Agreement Date and annually thereafter,
projected income statement, balance sheet and statement of cash flows by month
for the next year, (v) within 30 days of each month-end, a certificate from the
president or chief financial officer of Client stating whether any Default has
occurred and stating the nature of the Default, (vi) within 10 days of each
month end, a detailed listing of

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 11 of 37



--------------------------------------------------------------------------------

Inventory with a cover summary report, (vii) within 10 days of each month-end, a
current listing of all open and unpaid accounts payable, and (viii) such other
information as Factor may request. All financial statements and reports
furnished to Factor hereunder shall be prepared and all financial computations
and determinations pursuant hereto shall be made in accordance with GAAP;

(e) Client has paid and will pay all taxes and governmental charges imposed with
respect to sale of Goods and rendition of services and shall furnish to Factor
upon request satisfactory proof of payment and compliance with all federal,
state and local tax requirements;

(f) Client will promptly notify Factor of (i) the filing of any lawsuit against
Client involving amounts greater than $100,000.00, and (ii) any attachment or
any other legal process levied against Client;

(g) The application made and information delivered by or on behalf of Client in
connection with this Agreement, and the statements made therein are true and
correct at the time that this Agreement is executed. There is no fact which
Client has not disclosed to Factor in writing which could materially adversely
affect the properties, business or financial condition of Client, or any of the
Accounts or Collateral, or which is necessary to disclose in order to keep the
foregoing representations and warranties from being misleading;

(h) In no event shall the funds paid to Client hereunder be used directly or
indirectly for personal, family, household or agricultural purposes;

(i) Client does business under no trade or assumed names except as indicated
below. These names are a trade name and/or tradestyle by which Client will or
may identify and sell certain of its products and under which Client will or may
conduct a portion of its business, and are not an independent corporation or
other legal entity. Factor is hereby authorized to receive, endorse and deposit
any and all checks sent to it in payment of such Accounts including such checks
as are payable to any of the trade styles or tradenames. Accounts invoiced in
the name of any tradename or tradestyle are subject to all of the terms and
conditions of this Agreement with the same force and effect as if they were in
Client’s corporate name.

 

Tradenames or Tradestyles:      Meade         Meade.com         Coronado   

(j) Any invoice or written communication that is issued by Client to Factor by
facsimile transmission is a duplicate of the original;

(k) Any electronic communication of data, whether by e-mail, tape, disk, or
otherwise that Client remits or causes to be remitted to Factor shall be
authentic and genuine; and

(l) Client does not own, control or exercise dominion over, in any way
whatsoever, the business of any Account or Customer.

(m) Client represents and warrants to Factor that: (i) Client is not engaged as
one of Client’s principal activities in owning, carrying or financing the
purchase or ownership by others of “margin stock” (as defined in Regulation U of
the Board of Governors of the Federal Reserve System); (ii) Client owns no real
property and leases no real property other than as listed on Schedule 8.1 (m);
(iii) a true, correct and complete list of any warehousemen, processors,
consignees or other bailees with possession or control of any Inventory is set
forth on Schedule 6.3 (b); and (iv) a list and brief description of all bank
accounts maintained by Client with any bank or financial institution is set
forth on Schedule 8.1 (m);

8.2 Negative Covenants .

(a) No Merger. Client will not merge or consolidate with any other Person or
sell, transfer, lease, abandon, or otherwise dispose of a substantial portion of
Client’s assets or any of the Collateral or any interest therein, except that,
so long as no Default has occurred and is continuing, Client may sell Inventory
in the ordinary course of Client’s business.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 12 of 37



--------------------------------------------------------------------------------

(b) No Debt or Liens; Taxes. Client will not obtain or attempt to obtain from
any Person other than Factor any loans, Account Advances, or other financial
accommodations or indebtedness of any kind, nor will Factor enter into any
direct or indirect guaranty of any obligation of another Person. Client will not
permit any of Client’s assets or any part of the Collateral to be subject to any
Lien. Client shall pay when due (or before the expiration of any extension
period) any tax or other assessment (including all required payments or deposits
with respect to withholding taxes), and Client will, upon request by Factor,
promptly furnish Factor with proof satisfactory to Factor that Client has made
such payments and deposits.

(c) No Distributions. Client will not retire, repurchase or redeem any of
Client’s capital stock or other ownership interest in Client, nor declare or pay
any dividend in cash or other property (other than additional shares of capital
stock or additional ownership interests) to any owner or holder of Client’s
shares or other ownership interest.

(d) No ERISA Liabilities. Client will make timely payments of all contributions
required to meet the minimum funding standards for Client’s employee benefit
plans subject to the Employee Retirement Income Security Act of 1974 (as
amended, “ERISA”) and will promptly report to Factor the occurrence of any
reportable event (as defined in ERISA) and any giving or receipt by Client of
any governmental notice (other than routine requests for information) in respect
of any such plan.

(e) Transactions with Affiliates. Client will not engage in any transaction with
any of Client’s officers, directors, employees, owners or other affiliates,
except for an “arms-length” transaction on terms no less favorable to Client
than would be granted to Client in a transaction with a Person who is not an
affiliate, which transaction shall be approved by Client’s disinterested
directors and shall be disclosed in a timely manner to Client prior to the
consummation of the transaction.

(f) Loans/Investments. Client will not make any loans or Account Advances to or
extend any credit to any Person except (i) the extension of trade credit in the
ordinary course of business; and (ii) Account Advances to employees not to
exceed an aggregate outstanding amount of $10,000 at any one time outstanding
for all employees. Client shall not purchase, acquire or otherwise invest in any
Person except: (A) existing investments in Client’s subsidiaries described on
Schedule 8.2 (f); (B) direct obligations of the United States of America
maturing within one year from the acquisition thereof; (C) certificates of
deposit issued by, or investment accounts in, banks or financial institutions
having a net worth of not less than $50,000,000; and (D) commercial paper rated
A-1 by Standard & Poor’s Ratings Group or P-1 by Moody’s Investors Service, Inc.
Without limiting the generality of the foregoing, Client shall not create any
new subsidiary.

(g) Capital Expenditures. Client shall give Factor notice of any capital
expenditures in excess of $450,000 during any fiscal year.

Section 9. Administration.

9.1 Disputes/Chargebacks. Client shall notify Factor immediately upon the
assertion by a Customer of a Dispute and Factor may charge such Account back to
Client. Factor may charge back to Client all amounts owing on Client Risk
Accounts at any time either before or after the due date. Client indemnifies and
holds Factor harmless from and against any and all loss, costs and expenses
arising out of Disputes or Client Risk Accounts, including collection and
attorneys fees with respect thereto. A chargeback shall not be deemed a
reassignment of an Account and title thereto and to the Goods represented
thereby shall remain in Factor until such time as Factor executes a reassignment
of the Account.

9.2 Expenses. Client shall pay all costs incurred by Factor pursuant to this
Agreement, including search and filing fees, wire and ACH transfer fees, audit
and field examination fees, legal fees (including the allocated cost of internal
counsel) for preparation of this Agreement and any other Factoring Documents and
the perfection, preservation and enforcement of any of Factor’s rights
hereunder.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 13 of 37



--------------------------------------------------------------------------------

9.3 Credit Inquiries. Client authorizes Factor to disclose such information as
Factor deems appropriate to Persons making credit inquiries about Client.

9.4 Persons Authorized to Request Advances. Client hereby authorizes and directs
Factor to make Advances to or for the benefit of Client upon receipt of
instructions from any of the persons listed on Schedule 9.4. Factor shall have
no liability whatsoever to Client or any other Person for acting upon any such
instructions which Factor, in good faith, believes were given by any such
person, and Factor shall have no duty to inquire as to the propriety of any
disbursement. Factor is hereby authorized to make the loans provided for herein
based on instructions received by facsimile, electronic mail, telephone or other
method of communication from any of such persons. Although Factor shall make a
reasonable effort to determine the person’s identity, Factor shall not be
responsible for determining the authenticity of any such instructions, and
Factor may act on the instructions of anyone it perceives to be one of the
persons authorized to request loans hereunder. Factor shall have the right to
accept the instructions of any of the foregoing persons unless and until Factor
actually receives from Client (in accordance with the notice provisions of this
Agreement) written notice of termination of the authority of that person. Client
may change persons designated to give Factor borrowing instructions only by
delivering to Factor written notice of such change. Client will ensure that each
telephone instruction from any person designated in or pursuant to this
paragraph shall be followed by written confirmation of the request for
disbursement in such form as Factor makes available to Client from time to time
for such purpose; provided, however, that Client’s failure to provide written
confirmation of any telephonic instruction shall not invalidate such telephonic
instruction.

9.5 Field Examinations. During the term of this Agreement and so long as there
exists or has existed no Default, Factor may conduct up to four (4) field
examinations per Contract Year; provided, however, that upon the occurrence of a
Default and so long as it continues, Factor may conduct additional field
examinations. Client agrees to pay to Factor an audit fee of $900 per auditor,
per day (including partial days), plus all of Factor’s out-of-pocket travel and
living expenses incurred while performing each field examination.

Section 10. Accounting Information.

10.1 Accounting Statements. Factor shall provide Client with information on the
Accounts and a monthly reconciliation of the factoring relationship relating to
billing, collection, Account Advances, Obligations and account maintenance such
as aging, posting, error resolution and e-mailing or mailing of statements. All
of the foregoing shall be in a format and in such detail, as Factor, in its sole
discretion, deems appropriate. Factor’s books and records shall be admissible in
evidence without objection as prima facie evidence of the status of the Accounts
and Reserve between Factor and Client. Each statement, report, or accounting
rendered or issued by Factor to Client shall be deemed conclusively accurate and
binding on Client unless within thirty (30) days after the date of issuance
Client notifies Factor to the contrary pursuant to Section 13 hereof, setting
forth with specificity the reasons why Client believes such statement, report,
or accounting is inaccurate, as well as what Client believes to be correct
amount(s) therefore. If the Client gives notice of its disagreement with
Factor’s statement, all matters in such statement that are not objected to in
Client’s notice, shall be deemed conclusively accurate and binding on Client.
Client’s failure to receive any monthly statement shall not relieve it of the
responsibility to request such statement and Client’s failure to do so shall
nonetheless bind Client to whatever Factor’s records would have reported.

10.2 Inspections. Factor shall have the right at any time, at Client’s expense,
to visit and inspect Client’s books and records, and to make and take away
copies of Client’s books and records.

Section 11. Defaults and Remedies.

11.1 Default. A Default shall be deemed to have occurred hereunder upon the
happening of one or more of the following: (a) Client shall fail to pay as and
when due any amount owed to Factor; (b) any

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 14 of 37



--------------------------------------------------------------------------------

Obligor shall breach any covenant, warranty or representation set forth herein
or in any Factoring Document or same shall be untrue when made; (c) any Obligor
becomes insolvent in that its debts are greater than the fair value of its
assets or is unable to pay its debts as they mature, or admits in writing that
it is insolvent or unable to pay its debts, makes an assignment for the benefit
of creditors, makes a conveyance fraudulent as to creditors under any state or
federal law, or a proceeding is instituted by or against any Obligor alleging
that such Obligor is insolvent or unable to pay debts as they mature, or a
petition under any provision of Title 11 of the United States Code, as amended,
or any state insolvency proceeding is filed by or against any Obligor; (d) any
involuntary lien, garnishment, attachment or the like shall be issued against or
shall attach to the Accounts, the Collateral or any portion thereof and the same
is not released within ten (10) days; (e) any Obligor suffers the entry against
it for a final judgment for the payment of money in excess of $100,000.00,
unless the same is discharged within thirty (30) days after the date of entry
thereof or an appeal or appropriate proceeding for review thereof is taken
within such periods and a stay of execution pending such appeal is obtained;
(f) any report, certificate, schedule, financial statement, profit and loss
statement or other statement furnished by Client, or by any Obligor or other
person on behalf of Client, to Factor is not true and correct in any material
respect; (g) Obligor shall have a federal or state tax lien filed against any of
its properties, or shall fail to pay any federal or state tax when due, or shall
fail to file any federal or state tax form as and when due; (h) a material
adverse change shall have occurred in Obligor’s financial conditions, business
or operations; (i) any suspension of the operation of Obligor’s present
business; (j) dissolution, merger, or consolidation of any Obligor that is a
corporation, partnership or limited liability company; (k) transfer of a
substantial part (determined by market value) of the property of any Obligor;
(l) sale, transfer or exchange, either directly or indirectly, of a controlling
stock or equity ownership interest of any Obligor; (m) termination,
unenforceability or withdrawal of any guaranty for the Obligations, or failure
of any Obligor to perform any of its obligations under such a guaranty or
assertion by any Obligor that it has no liability or obligation under such a
guaranty, (n) a default or event of default shall occur under the terms of any
agreement between Client and Factor, or (o) Client shall breach any covenant or
fail to perform any covenant in any agreement between Client and Factor. .

11.2 Remedies. (a) Upon a Default, Factor may, without demand or notice to
Client, exercise all rights and remedies available to it under this Agreement,
under the UCC or otherwise, including terminating this Agreement and declaring
all Obligations immediately due and payable, provided, however, that in the
event a Default occurs under subsection (c) of Section 11.1, such termination
and acceleration shall occur automatically without any notice, demand or
presentment of any kind.

(b) Without notice to or demand upon Client or any other Person, Factor may make
such payments and do such acts as Factor considers necessary or reasonable to
protect its security interest in the Collateral. Client authorizes Factor to
enter each premises where any Collateral is located, take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest
or compromise any lien which in Factor’s opinion appears to be prior or superior
to its security interest and to pay all expenses incurred in connection
therewith. Factor may ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale and sell the Collateral. Any such sale may
be either a public or private sale, or both, by way of one or more contracts or
transactions, for cash or on terms. It is not necessary that the Collateral be
present at any such sale.

(c) Factor shall be entitled to any form of equitable relief that may be
appropriate without having to establish that any remedy at law is inadequate or
other grounds. Factor shall be entitled to freeze, debit and/or effect a set-off
against any fund or account Client may maintain with any bank. In the event
Factor deems it necessary to seek equitable relief, including but not limited to
injunctive or receivership remedies, as a result of a Default, Client waives any
requirement that Factor post or otherwise obtain or procure any bond.
Alternatively, in the event Factor, in its sole and exclusive discretion,
desires to procure and post a bond, Factor may procure and file with the court a
bond in an amount up to and not greater than $100,000.00 notwithstanding any
common or statutory law requirement to the contrary. Upon Factor’s posting of
such bond it shall be entitled to all benefits as if such bond was posted in
compliance with state law. Client waives any right it may be entitled to,
including an award of attorney’s fees or costs, in the event any equitable
relief sought by and awarded to Factor is thereafter, for whatever reason(s),
vacated, dissolved or reversed.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 15 of 37



--------------------------------------------------------------------------------

11.3 Cumulative Rights; Waivers. The occurrence of any Default shall entitle
Factor to all of the default rights and remedies (without limiting the other
rights and remedies exercisable by Factor either prior or subsequent to a
Default) as available to a Secured Party under the Uniform Commercial Code in
effect in any applicable jurisdiction. All rights, remedies and powers granted
to Factor in this Agreement, or in any other instrument or agreement given by
Client to Factor or otherwise available to Factor in equity or at law, are
cumulative and may be exercised singularly or concurrently with such other
rights as Factor may have. These rights may be exercised from time to time as to
all or any part of the Accounts hereunder or the Collateral as Factor in its
discretion may determine. In the event that any part of the purchase of Accounts
hereunder by Factor is construed to be a loan from Factor to Client, any Account
Advances or payments made as the Purchase Price for all Accounts shall be
secured by the Accounts and the Collateral. Factor may not be held to have
waived its rights and remedies unless the waiver is in writing and signed by
Factor. A waiver by Factor of a right, remedy or default under this Agreement on
one occasion is not a waiver of any right, remedy or default on any subsequent
occasion. No exercise by Factor of one right or remedy shall be deemed an
election, and no waiver by Factor of any default on Client’s part shall be
deemed a continuing waiver. No delay by Factor shall constitute a waiver,
election or acquiescence by it.

Section 12. Term.

12.1 Term. The Original Term of this Agreement shall be two (2) years from the
Agreement Date (the “Original Term”). Client may terminate this Agreement at any
time by giving not less than forty-five (45) days notice. Notwithstanding
anything herein to the contrary, Factor may terminate this Agreement i) at any
time without notice after the occurrence of a Default, or ii) assuming no
Default hereunder, at any time by giving not less than forty-five (45) days
notice. Notwithstanding payment in full of all Obligations by Client, any such
notice of termination is conditioned on Client’s delivery, to Factor, of a
general release (“General Release”). Client understands that this provision
constitutes a waiver of its rights under § 9-513 of the UCC. The substance and
content of the General Release must be substantially similar to the example set
forth on Schedule 12.1; provided, however, that the form of such General Release
may be a separate document, or incorporated as part of a payoff letter, or
incorporated as part of some other document. Factor shall not be required to
record any terminations or satisfactions of any of Factor’s liens on the
Collateral unless and until Client has executed and delivered to Factor said
General Release and Client shall have no authority to do so without Factor’s
express written consent. Any termination of this Agreement shall not affect
Factor’s security interest in the Collateral and Factor’s ownership of the
Accounts, and this Agreement shall continue to be effective, until all
transactions entered into and Obligations incurred hereunder have been completed
and satisfied in full. The expense reimbursement, repayment and indemnification
provisions of this Agreement shall survive the termination of this Agreement.
All Obligations shall be immediately due and payable in full upon termination of
this Agreement.

Section 13. Notices. Any notice or communication with respect to this Agreement
shall be given in writing, sent by (i) personal delivery, or (ii) overnight
delivery service with proof of delivery, or (iii) United States mail,
first-class with postage prepaid, or registered or certified mail, or
(iv) prepaid telegram, telex or telecopy, addressed to each party hereto at its
address and to the attention of the person listed as set forth below the
signatures of the parties to this Agreement. Any such notice or communication
shall be deemed to have been given either at the time of personal delivery or,
in the case of overnight delivery service or telecopy, on the next Business Day
at the receiving location or in the case of mail, upon receipt. Factor may
deliver to Client any notice under this Agreement via an email sent to the
address set forth following Client’s signature below, if sent by a system that
will verify the date and time of delivery, and such email will be deemed
received when the recipient’s server associated with the designated email
address receives the email.

Section 14. Attorney’s Fees. Client agrees to reimburse Factor upon demand for
all reasonable attorney’s fees, court costs and other expenses incurred by
Factor in the preparation, negotiation and enforcement of this Agreement and
protecting or enforcing its interest in the Accounts or the Collateral, or in
the representation of Factor in connection with any bankruptcy case or
insolvency proceeding involving Client, the Collateral, or any Accounts,
including any defense of any Avoidance Claims (except to the extent related to
Approved Accounts where no Dispute exists). Client hereby agrees to pay such
fees, costs

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 16 of 37



--------------------------------------------------------------------------------

and expenses and Factor shall also have the right to charge the Reserve
therefore. Notwithstanding the existence of any law, statute or rule, in any
jurisdiction which may provide Client with a right to attorney’s fees or costs,
Client hereby waives any and all rights to hereafter seek attorney’s fees or
costs hereunder and Client agrees that Factor exclusively shall be entitled to
indemnification and recovery of any and all attorney’s fees or costs in respect
to any litigation based hereon, arising out of, or related hereto, whether
under, or in connection with, this and/or any agreement executed in conjunction
herewith, or any course of conduct, course of dealing, statements (whether
verbal or written) or actions of either party.

Section 15. Indemnity. Client hereby indemnifies and agrees to hold harmless and
defend Factor from and against any and all claims, judgments, liabilities, fees
and expenses (including attorney’s fees) which may be imposed upon, threatened
or asserted against Factor at any time and from time to time in any way
connected with this Agreement or the Collateral. The foregoing indemnification
shall apply whether or not such indemnified claims are in any way or to any
extent owed, in whole or in part, under any claim or theory of strict liability,
or are caused, in whole or in part, by any negligent act or omission of Factor,
except for gross negligence or willful misconduct of Factor.

Section 16. Severability. Each and every provision, condition, covenant and
representation contained in this Agreement is, and shall be construed to be, a
separate and independent covenant and agreement. If any term or provision of
this Agreement shall to any extent be invalid or unenforceable, the remainder of
the Agreement shall not be affected thereby.

Section 17. Parties in Interest. All grants, covenants and agreements contained
in this Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns; provided, however, that Client may not
delegate or assign any of its duties or obligations under this Agreement without
the prior written consent of Factor. Notwithstanding anything herein to the
contrary, the Factor may, without consent of the Client, grant a security
interest in, sell or assign, grant or sell participations in or otherwise
transfer all or any portion of its rights and obligations hereunder to one or
more Persons and, upon notice of such assignment, sale or grant of participation
by Factor, to treat such assignee, transferee or participant as “Factor” for all
purposes hereunder.

Section 18. Governing Law; Submission to Process and Venue. This Agreement shall
be deemed a contract made under the laws of the State of California and shall be
construed and enforced in accordance with and governed by the internal laws of
the State of California, without reference to the rules thereof relating to
conflicts of law. Client hereby irrevocably submits itself to the exclusive
jurisdiction of the state and federal courts located in the county of Los
Angeles, California, and agrees and consents that service of process may be made
upon it in any legal proceeding relating to this Agreement, the purchase of
Accounts or any other relationship between Factor and Client by any means
allowed under state or federal law. Client hereby waives and agrees not to
assert, by way of motion, as a defense or otherwise, that any such proceeding,
is brought in any inconvenient forum or that the venue thereof is improper.

Section 19. Entire Agreement/Amendment and Restatement. This Agreement amends,
restates, consolidates, replaces and supersedes in their entirety the Original
Agreements. This Agreement and the other Loan Documents (as defined in the
Original Agreements) embody the entire agreement and understanding between
Factor and Client and supersede all prior agreements and understandings relating
to the subject matter hereof, including the Original Agreements. All Obligations
(as defined in the Original Agreements) incurred by Client, and all security
interests and liens granted by Client pursuant to the Original Agreements shall
continue in full force and effect, subject to the terms hereof and not the
Original Agreements, effective as of the Agreement Date hereof. All Obligations
(as defined in the Original Agreements) that are outstanding under the Original
Agreements are deemed to be Advances under this Agreement as of the Agreement
Date. This Agreement is an amendment and a restatement of the Original
Agreements and is not a novation, cancellation or accord and satisfaction of the
Original Agreements. Any addendum or modification hereto must be signed by both
parties and attached hereto in order to be effective.

Section 20. Acknowledgement and Agreement/Release. To induce Factor to enter
into this Agreement and grant the accommodations set forth herein, Client
(a) acknowledges and agrees that no right

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 17 of 37



--------------------------------------------------------------------------------

of offset, defense, counterclaim, claim or objection exists in favor of Client
against Factor arising out of or with respect to the Original Agreements or any
other Factoring Documents (as defined in the Original Agreements), the
Obligations (as defined in the Original Agreements) or any other arrangement or
relationship between Factor and Client, and (b) releases, acquits, remises and
forever discharges Factor and is affiliates and all of their past, present and
future officers, directors, employees, agents, attorneys, representatives,
successors and assigns from any and all claims, demands, actions and causes of
action, whether at law or in equity, whether now accrued or hereafter maturing,
and whether known or unknown, which Client now or hereafter may have by reason
of any manner, cause or things to and including the date of this Agreement with
respect to matters arising out of or with respect to the Original Agreements,
any other Factoring Documents (as defined in the Original Agreements), the
Obligations (as defined in the Original Agreements), or any other arrangement or
relationship between Factor and Client.

Section 21. Miscellaneous.

(a) Client acknowledges that there is no, and it will not seek or attempt to
establish any, fiduciary relationship between Factor and Client, and Client
waives any right to assert, now or in the future, the existence or creation of
any fiduciary relationship between Factor and Client in any action or proceeding
(whether by way of claim, counterclaim, crossclaim or otherwise) for damages.

(b) This Agreement shall be deemed to be one of financial accommodation and not
assumable by any debtor, trustee or debtor-in-possession in any bankruptcy
proceeding without Factor’s express written consent and may be suspended in the
event a petition in bankruptcy is filed by or against Client.

(c) In the event Client’s principals, officers or directors form a new entity,
whether corporate, partnership, limited liability company or otherwise, similar
to that of Client during the term of this Agreement, such entity shall be deemed
to have expressly assumed the obligations due Factor by Client under this
Agreement. Upon the formation of any such entity, Factor shall be deemed to have
been granted an irrevocable power of attorney with authority to file, on behalf
of the newly formed successor business, a new UCC financing statement or other
Uniform Commercial Code financing statement with the appropriate secretary of
state or Uniform Commercial Code filing office. Factor shall be held-harmless
and be relieved of any liability resulting from the filing of a financing
statement or the resulting perfection of a lien in any of the successor entity’s
assets. In addition, Factor shall have the right to notify the successor
entity’s Customers of Factor’s lien rights, its right to collect all Accounts,
and to notify any new factor or Factor who has sought to procure a competing
lien of Factor’s right is in such successor entity’s assets.

(d) Client expressly authorizes Factor to access the systems of and/or
communicate with any shipping or trucking company in order to obtain or verify
tracking, shipment or delivery status of any Goods regarding an Account.

(e) INTENTIONALLY RESERVED.

(f) Client shall indemnify Factor from any loss arising out of the assertion of
any Avoidance Claim. Client shall notify Factor within two Business Days of it
becoming aware of the assertion of an Avoidance Claim.

(g) Client agrees to execute any and all forms (i.e. Forms 8821 and/or 2848)
that Factor may require in order to enable Factor to obtain and receive tax
information issued by the Department of the Treasury, Internal Revenue Service,
or receive refund checks.

(h) The Client shall make each payment required hereunder, and/or under any
instrument delivered hereunder, without setoff, deduction or counterclaim of any
kind, whether any right of setoff, deduction or counterclaim arises pursuant to
this Agreement, arises pursuant to applicable law or otherwise.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 18 of 37



--------------------------------------------------------------------------------

(i) The terms of this Agreement and the other Factoring Documents are
confidential and Client agrees not to disclose same to any party other than its
accountants, attorneys and others that are in a confidential relationship with
Client and who agree to treat this Agreement and the other Factoring documents
and the contents of same as confidential, except as required by law (i.e. SEC
filings).

(j) Client will cooperate with Factor in obtaining a control agreement in form
and substance satisfactory to Factor with respect to Collateral consisting of:
Deposit Accounts; Investment Property; Letter-of-Credit Rights; and electronic
Chattel Paper.

Section 22. Advertising Release Agreement. Client hereby authorizes Factor to
use the name of Client, together with variants of such names and related
logotypes, in advertising and promoting Factor and the business transactions
between Factor and Client through the use of so-called “tombstones” and similar
publicity. Client hereby releases Factor, its subsidiaries, affiliates,
officers, employees and advertising agents, from any and all liability to Client
arising out of or related to the exercise of the rights hereby granted to
Factor.

Section 23. Governing Law; Jurisdiction; Venue, Waiver of Jury Trial and Service
of Process. (A) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA, APPLICABLE TO AGREEMENTS EXECUTED, DELIVERED AND PERFORMED
WITHIN SUCH STATE, AND CLIENT HEREBY AGREES TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN LOS ANGELES COUNTY, CALIFORNIA, AND WAIVE PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON CLIENT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE CERTIFIED MAIL DIRECTED TO CLIENT AT ITS ADDRESS AS IT APPEARS AT THE
BEGINNING OF THIS AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
FIVE (5) BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U. S.
MAILS, CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID. CLIENT WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION
SHALL AFFECT FACTOR’S RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR AFFECT FACTOR’S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST CLIENT
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.

(B) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO.
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTIONS SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 19 of 37



--------------------------------------------------------------------------------

Section 24. Acknowledgment of Waivers and Loss of Defenses.

(a) Client acknowledges that certain provisions of this Agreement operate as
waivers of rights that Client would otherwise have under applicable law. Other
provisions permit Factor to take actions that Factor would otherwise not have a
right to take, to fail to take actions that Factor would otherwise have an
obligation to take, or to take actions that may prejudice Client’s rights and
obligations under this Agreement and against the Client. In the absence of these
provisions Client might have defenses against Client’s obligations under this
Agreement. These defenses might permit Client to avoid some or all of Client’s
obligations under this Agreement.

(b) Client intends by the waivers and other provisions of this Agreement,
including the acknowledgement set forth in this section, to be liable to the
greatest extent permitted by law for all of Client’s obligations to Factor.
Client intends to have this liability even if the terms of the Factoring
Documents change or if Client does not have any rights against Client.

(c) Client acknowledges that (i) Client understands the seriousness of the
provisions of this Agreement; (ii) Client has had a full opportunity to consult
with counsel of Client’s choice; and (iii) Client has consulted with counsel of
Client’s choice or has decided not to consult with counsel.

Section 25. Waiver Of Jury Trial. This Section concerns the resolution of any
controversies or claims between the Client and Factor, whether arising in
contract, tort or by statute, including but not limited to controversies or
claims that arise out of or relate to: (i) this Agreement (including any
renewals, extensions or modifications); or (ii) any of the other Factoring
Documents (collectively a “Claim”).

(a) Judicial Reference.

 

  i. The parties prefer that any dispute between them be resolved in litigation
subject to a Jury Trial Waiver as set forth in Section 23 herein, but the
California Supreme Court has held that such pre-dispute jury trial waivers are
unenforceable. This Section will be applicable until: (i) the California Supreme
Court holds that a pre-dispute jury trial waiver provision similar to that
contained in Section 23 herein is valid or enforceable; or (ii) the California
Legislature passes legislation and the governor of the State of California signs
into law a statute authorizing pre-dispute jury trial waivers and as a result
such waivers become enforceable.

 

  ii. Other than the exercise of provisional remedies (any of which may be
initiated pursuant to applicable law), any controversy, dispute or claim (each,
a “Claim”) between the parties arising out of or relating to this Agreement will
be resolved by a reference proceeding in California in accordance with the
provisions of Section 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Claim, including whether the Claim is subject
to the reference proceeding. Venue for the reference proceeding will be in the
Superior Court or Federal District Court in Los Angeles County, California (the
“Court”).

 

  iii. The referee shall be a retired Judge or Justice selected by mutual
written agreement of the parties. If the parties do not agree, the referee shall
be selected by the Presiding Judge of the Court (or his or her representative).
A request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Pending appointment of the referee, the Court has power to
issue temporary or provisional remedies.

 

  iv.

The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 20 of 37



--------------------------------------------------------------------------------

  in the time periods specified herein for good cause shown, to (a) set the
matter for a status and trial-setting conference within forty-five (45) days
after the date of selection of the referee, (b) if practicable, try all issues
of law or fact within one hundred twenty (120) days after the date of the
conference and (c) report a statement of decision within twenty (20) days after
the matter has been submitted for decision.

 

  v. The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon ten (10) days written notice, and all other discovery shall be
responded to within twenty (20) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 

  vi. Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.

 

  vii. The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision pursuant to CCP Section 644 the referee’s decision shall be entered by
the Court as a judgment or an order in the same manner as if the action had been
tried by the Court. The final judgment or order or from any appealable decision
or order entered by the referee shall be fully appealable as provided by law.
The parties reserve the right to findings of fact, conclusions of laws, a
written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

 

  viii. If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or Justice, in accordance with the California Arbitration Act
Section 1280 through Section 1294.2 of the CCP as amended from time to time. The
limitations with respect to discovery set forth above shall apply to any such
arbitration proceeding.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 21 of 37



--------------------------------------------------------------------------------

  ix. THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS
REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES
THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH
ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

[SIGNATURES ON FOLLOWING PAGE]

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 22 of 37



--------------------------------------------------------------------------------

In Witness Whereof, the parties have set their hands and seals on the day and
year first hereinabove written.

 

FCC, LLC d/b/a First Capital Western Region, LLC By:  

/s/ KENNETH P. SMOOKE

Name: Title:     Senior Vice President 601 S. Figueroa Street Suite 3460 Los
Angeles, California 90017 Attention: MEADE INSTRUMENTS CORP. By:  

/s/ STEVEN G. MURDOCK

Name:   Steven G. Murdock Title:     Chief Executive Officer Client address &
name for notice 27 Hubble Irvine, California 92618 Attention: Email:

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 23 of 37



--------------------------------------------------------------------------------

STATE OF CALIFORNIA    )       ) SS:    COUNTY OF                         )   

On             , 2012, before me,             , Notary Public, personally
appeared Steven G. Murdock, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                     (Signature of Notary)                     (Seal of
Notary)

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 24 of 37



--------------------------------------------------------------------------------

SCHEDULE “A”

Definitions

“Account(s)” means (i) all “accounts” as defined in the UCC due to Client,
whether presently existing or hereafter arising due to Client, and (ii) all
presently existing or hereafter arising accounts receivable due to Client
(including medical and health-care-insurance receivables), book debts, notes,
drafts and acceptances and other forms of obligations or rights to payment of a
monetary obligation now or hereafter owing to Client, whether arising from the
sale or lease of goods or the rendition of services by Client or otherwise
(including any obligation that might be characterized as an account, contract
right, general intangible or chattel paper under the UCC), all of Client’s
rights in, to and under all purchase orders now or hereafter received by Client
for goods and services, all proceeds from the sale of Inventory, all monies due
or to become due to Client under all contracts for the sale or lease of goods or
the rendition of services by Client or otherwise (whether or not yet earned by
performance) (including the right to receive the proceeds of said purchase
orders and contracts), all collateral security and guarantees of any kind given
by any obligor with respect to any of the foregoing, and all goods returned to
or reclaimed by Client that correspond to any of the foregoing and all proceeds
of the foregoing. Accounts shall include Domestic Accounts and also Foreign
Accounts, unless otherwise noted.

“Account Advance” means amounts Account Advances by Factor to or for the benefit
of the Client under this Agreement or otherwise against the Net Invoice Amount
of Accounts.

“Account Advance Availability” means the amount determined by Factor pursuant to
section 3.1 hereof.

“Advance(s)” means all Account Advances and Inventory Advances and any other
amounts advanced by Factor to or on behalf of Client.

“Agreement” means this Amended and Restated Factoring and Security Agreement,
including the Exhibits and any Schedules hereto, and all amendments,
modifications and supplements hereto and thereto and restatements hereof and
thereof.

“Approved Account” means an Account representing a sale to a Customer within the
terms of a Credit Line established for such Customer on Client’s normal selling
terms or within the Single Order Approval issued by Factor provided that
delivery is completed while such Credit Line or Single Order Approval remains in
effect and such Account has not been charged back to the Client.

“Avoidance Claim” means any claim that any payment received by Factor from or
for the account of an Account Debtor is avoidable under the federal Bankruptcy
Code or any other debtor relief statute.

“Business Day” means any day that a bank located in California, Oklahoma or Ohio
is open for business.

“Chattel Paper” means (i) all “chattel paper” as defined in the UCC, and
(ii) all record or records that evidence both a monetary obligation and a
security interest in specific goods, a security interest in specific goods and
software used in the goods, a security interest in specific goods and license of
software used in the goods, a lease of specific goods, or a lease of specific
goods and license of software used in the goods.

“Client” has the meaning ascribed thereto in the introductory paragraphs hereof.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 25 of 37



--------------------------------------------------------------------------------

“Client Risk Account” means those Accounts for which Factor has not given Credit
Approval, for which Credit Approval has been withdrawn or revoked or with
respect to which Factor is not responsible under Section 2 hereof.

“Collateral” means and includes all of Client’s right, title and interest in and
to all of Client’s property, whether real or personal, tangible or intangible,
now owned or existing or hereafter acquired or arising and wherever located,
including all of the following: (a) all Accounts, (b) Chattel Paper,
(c) Commercial Tort Claims, (d) Deposit Accounts, (e) Documents, (f) Equipment
(g) General Intangibles (including but not limited to all files, correspondence,
computer programs, tapes, disks and related data processing software which
contain information identifying or pertaining to any of the Collateral or any
Customer or showing the amounts thereof or payments thereon or otherwise
necessary or helpful in the realization thereon or the collection thereof),
(h) Goods, (i) Inventory, (j) Instruments, (k) Investment Property, (l) Letters
of Credit and Letter of Credit Rights, (m) Negotiable Collateral (n) the
Reserve, (o) all Supporting Obligations, (p) to the extent permitted by law, all
other personal property and assets of the Client and (q) all proceeds (as
defined in the UCC) and any other products of the foregoing and this clause (q).

“Collection Date” means (a) for payments received by Factor in payment of
Accounts, the date a check, draft or other item representing payment on an
invoice is posted to Factor’s account plus two (2) Business Days; or (b) for
Approved Accounts paid by Factor solely for any reason other than a Bona Fide
Defense, the Friday of the calendar week following the calendar week in which
the 120 day period for such Approved Account ends.

“Commercial Tort Claim” means (i) all “commercial tort claims” as defined in the
UCC, and (ii) all claims arising in tort with respect to which: (A) The claimant
is an organization; or (B) The claimant is an individual and the claim:
(x) arose in the course of the claimant’s business or profession; and (y) does
not include damages arising out of personal injury to or the death of an
individual.

“Commission” has the meaning ascribed thereto in Section 5.2 hereof.

“Contract Year” means the twelve month period ending on the date that is twelve
months after the Agreement Date and the twelve month period ending on each
annual anniversary thereof.

“Credit Approval(s) and Credit Approved” means, with regard to an Approved
Account, that Factor has accepted the Credit Risk.

“Credit Lines” has the meaning ascribed thereto in Section 2.2 (a).

“Credit Risk” means the Customer’s failure to pay an Account when due solely
because of its financial inability to pay.

“Customer” means any Person who is obligated on an Account, Chattel Paper or
General Intangible.

“Default” means any of the events specified in Section 11 of this Agreement.

“Deposit Account” means (i) all “deposit accounts” as defined in the UCC , and
(ii) any demand, time, savings, passbook or like account maintained with a bank,
savings and loan association, credit union, trust company or like organization,
other than an account evidenced by a certificate of deposit that is an
instrument under the UCC.

“Dispute or Disputed Account” means any claim, whether or not provable, bona
fide, or with or without support, made by an Customer as a basis for refusing to
pay an Account, either in whole or in part, including any contract dispute,
charge back, credit, right to return Goods, or other matter which diminishes or
may diminish the dollar amount or timely collection of such Account.

“Documents” means a document of title or a receipt of the type described in UCC
7-201(2).

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 26 of 37



--------------------------------------------------------------------------------

“Domestic Accounts” means all Accounts arising from sales to Customers that
(i) maintain their chief executive office in the United States of America, or
(ii) are organized under the laws of the United States of America or any state
thereof, or (iii) is the government of the United States of America or of any
state, municipality, or other political subdivision thereof.

“Equipment” means (a) all “equipment” as defined in the UCC, and (b) all of
Client’s present and hereafter acquired machinery, equipment, furniture,
fixtures, goods, and all other tangible personal property (other than
Inventory), including computer and other electronic data processing equipment
and other office equipment and supplies, computer programs and related data
processing software, embedded software, spare parts, tools, motors, automobiles,
trucks, tractors and other motor vehicles, rolling stock, jigs, as well as all
of such types of property leased by Client and all of Client’s rights and
interests with respect thereto under such leases (including options to
purchase), together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.

“Factor” has the meaning ascribed thereto in the introductory paragraph hereof.

“Factoring Documents” means, collectively, this Agreement and any other
agreements, instruments, certificates or other documents entered into in
connection with this Agreement, including collateral documents, letter of credit
agreements, riders covering inventory or other loans, security agreements,
pledges, guaranties, mortgages, deeds of trust, assignments and subordination
agreements, and any other agreement executed by Client, any guarantor or any
affiliate of Client or any guarantor pursuant hereto or in connection herewith.

“Financing Statement” means each Uniform Commercial Code financing statement
naming the Factor as purchaser/secured party and the Client as Client/debtor, in
connection with this Agreement.

“Foreign Accounts” means all Accounts that do not comply with the definition of
Domestic Accounts.

“GAAP” means generally accepted accounting principles consistently applied and
maintained throughout the period indicated and consistent with the prior
financial practices of the Person referred to.

“General Intangible” means (i) all “general intangibles” as defined in the UCC,
and (ii) all of Client’s present and future general intangibles and all other
presently owned or hereafter acquired intangible personal property of Client
(including payment intangibles and any and all choses or things in action,
goodwill, patents and patent applications, tradenames, servicemarks, trademarks
and trademark applications, copyrights, blueprints, drawings, purchase orders,
customer lists, monies due or recoverable from pension funds, licenses and
rights under any licensing agreements, route lists, infringement claims,
software, computer programs, computer discs, computer tapes, literature,
reports, catalogs, deposit accounts, tax refunds and tax refund claims) other
than Goods, Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Instruments, Investment Property, Letters of Credit or
Letters of Credit Rights, but specifically including all of Client’s books and
records.

“Goods” means (i) all “goods” as defined in the UCC, and (ii) all of Client’s
present and hereafter acquired goods, wherever located, including imbedded
software to the extent included in “goods”, manufactured homes, and standing
timber that is cut and removed for sale.

“Instrument” means (i) all “instruments” as defined in the UCC, and (ii) all
negotiable instruments or any other writings that evidence a right to the
payment of a monetary obligation, is not itself a security agreement or lease,
and is of a type that in ordinary course of business is transferred by delivery
with any necessary endorsement or assignment. The term does not include
(i) Investment Property, (ii) Letters of Credit, or (iii) writings that evidence
a right to payment arising out of the use of a credit or charge card or
information contained on or for use with the card.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 27 of 37



--------------------------------------------------------------------------------

“Inventory” means (i) all “inventory” as defined in the UCC, and (ii) all of
Client’s inventory, together with all of Client’s present and future inventory,
including goods held for sale or lease or to be furnished under a contract of
service and all of Client’s present and future raw materials, work in process,
finished goods, shelving and racking upon which the inventory is stored and
packing and shipping materials, wherever located, and any documents of title
representing any of the above.

“Inventory Certificate” means the certificate, in such form as Factor may
prescribe from time to time substantially with appropriate insertions, to be
submitted to Factor by Client pursuant to this Agreement and certified as true
and correct by the Chief Executive Officer or the Chief Financial Officer of
Client.

“Investment Property” means (i) any “investment property” as defined in the UCC,
and (ii) a security, whether certificated or uncertificated, security
entitlement, securities account, commodity contract, or commodity account.

“Issuer” means a financial institution selected by Factor and reasonably
acceptable to Client.

“Ledger Debt” means any debt, liability or obligation now or hereafter owing by
Client to others, including any present or future client of Factor, which Factor
may have obtained or may obtain by purchase, assignment, negotiation, discount,
participation or otherwise.

“Letter of Credit” means a commercial or stand-by letter of credit issued by or
on behalf of or for the benefit of Client.

“Letter of Credit Right” means (i) “letter of credit right” as defined in the
UCC, and (ii) a right to payment or performance under a Letter of Credit,
whether or not the beneficiary has demanded or is at the time entitled to demand
payment or performance. The term does not include the right of a beneficiary to
demand payment or performance under a Letter of Credit.

“Lien” means any security interest, security title, mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, conditional sale or other title
retention agreement, or other encumbrance of any kind in respect of any
property, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.

“Misdirected Payment Fee” means fifteen percent (15%) of the amount of any
payment on account of an Account which has been received by Client and not
delivered in kind to Factor within two (2) Business Days following the date of
receipt by Client.

“Negotiable Collateral” means all of Client’s present and future letters of
credit, advises of credit, notes, drafts, instruments, and documents, including
bills of lading, leases, and chattel paper, and Client’s books and records
relating to any of the foregoing.

“Net Invoice Amount” means the invoice amount of the Account, less returns
(whenever made), all selling discounts (at Factor’s option, calculated on
shortest terms), credits or deductions of any kind allowed or granted to or
taken by the Customer at any time.

“Obligations” means all present and future Account Advances, Letter of Credit
Obligations, Commissions, interest, fees, expenses, and all other present and
future obligations (including the obligation to turn over all proceeds of
Accounts purchased hereunder) owing by Client to Factor, including interest
thereon, whether or not for the payment of money, whether or not evidenced by
any note or other instrument, whether direct or indirect, absolute or
contingent, due or to become due, joint or several, primary or secondary,
liquidated or unliquidated, secured or unsecured, original or renewed or
extended, whether presently contemplated or not, regardless of how the same
arise, or by what instrument, agreement or book account they may be evidenced,
or whether evidenced by any instrument, agreement or book

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 28 of 37



--------------------------------------------------------------------------------

account, whether arising before, during or after the commencement of any federal
Bankruptcy Case in which Client is a debtor including, but not limited to,
obligations arising pursuant to Letters of Credit or acceptance transactions or
any other financial accommodations, agreements, or any guaranty executed by
Client in favor of Factor.

“Obligor” means Client and any other Person primarily or secondarily, directly
or indirectly, liable on any of the Obligations, including, but not limited to,
any guarantor thereof (individually an “Obligor” and collectively, the
“Obligors”),

“Permitted Liens” means (a) liens for unpaid taxes, assessments, or other
governmental charges or levies that are not yet delinquent, (b) liens set forth
on Schedule 1 hereto, (c) the interests of lessors in goods which are leased to
Client, including leases which are deemed to be “capital leases” in accordance
with GAAP, (d) liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which liens are for sums not yet delinquent, (e) Liens in favor of
FCC or its affiliates; and (f) encumbrances on trademarks arising pursuant to
any agreements whereby Client grants a license to a third party to use one or
more of Client’s trademarks.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or unincorporated organization or a government
or any agency or political subdivision thereof.

“Purchase Price” means the Net Invoice Amount less Factor’s Commission.

“Reserve” means a bookkeeping account on the books of the Factor representing an
unpaid portion of the Purchase Price and such other amounts as Factor deems
advisable as security for the payment and performance by Client of its
Obligations hereunder.

“Schedule of Accounts” means a form supplied by Factor from time to time wherein
Client lists all Accounts.

“Security Interest” means the rights, title and interest in and to and liens of
Factor on and in the Collateral.

“Single Order Approval” has the meaning ascribed thereto in Section 2.2
(a) hereof.

“Supporting Obligation” means (i) a “supporting obligation” as defined in the
UCC, and (ii) a Letter of Credit Right or secondary obligation that supports the
payment or performance of an Account, Chattel paper, a Document, a General
Intangible, an Instrument, or Investment Property.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 29 of 37



--------------------------------------------------------------------------------

Schedule 1

Permitted Liens

None

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 30 of 37



--------------------------------------------------------------------------------

Schedule 6.3 (a)

Other Encumbrances

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 31 of 37



--------------------------------------------------------------------------------

Schedule 6.3 (b)

Collateral Locations

Ave La Paz No 10009

Parque Industrial Pacifico

Nave 15-AB-0500

Tijuana, Baja California, Mexico CP.22670

27 Hubble

Irvine, CA 92618

Warehousemen, Bailees, Consignees & Processors

 

                   Otay Logistics, Inc.      
                9255 Custom House Plaza, Suite A                       San
Diego, Ca. 92154   

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 32 of 37



--------------------------------------------------------------------------------

Schedule 6.3 (e)

Equipment Liens

None

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 33 of 37



--------------------------------------------------------------------------------

Schedule 8.1 (m)

Real Property

Ave La Paz No 10009

Parque Industrial Pacifico

Nave 15-AB-0500

Tijuana, Baja California, Mexico CP.22670

Bank Accounts

 

   Union Bank (Controlled Disbursement)       Union Bank (Payroll)       Union
Bank (Money Market)       Union Bank (Account Disbursement)       Bancomer
(General)       Bancomer (Payroll)       Bancomer (USD Account)   

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 34 of 37



--------------------------------------------------------------------------------

Schedule 8.1 (n)

Subsidiaries

Meade Coronado Holdings Corp.

Coronado Instruments, Inc.

MTSC Holdings, Inc.

Simmons Outdoor Corporation

MC Holdings, Inc.

Meade.com

Meade Instruments (Guangzhou) Co., Ltd.

Meade Instruments Foreign Sales Corporation Limited

Meade Instruments Mexico, S. de R.L. de C.V.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 35 of 37



--------------------------------------------------------------------------------

Schedule 9.4

Persons Authorized to Request Loans

Steven G. Murdock

John A. Elwood

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 36 of 37



--------------------------------------------------------------------------------

Schedule 12.1

Example of General Release Language

Client and each guarantor (a) acknowledges and agrees that no right of offset,
defense, counterclaim, claim or objection exists in favor of Client or any
guarantor against Factor arising out of or with respect to the Amended and
Restated Factoring and Security Agreement or any guarantor’s guaranty in favor
of Factor, any other factoring documents, the obligations owing by any Obligor
to Factor, or any other arrangement or relationship between Factor, on the one
hand, and any Obligor, on the other hand, and (b) releases, acquits, remises and
forever discharges Factor and its affiliates and all of its past, present and
future officers, directors, employees, agents, attorneys, representatives,
successors and assigns from any and all claims, demands, actions and causes of
action, whether at law or in equity, whether now accrued or hereafter maturing,
and whether known or unknown, which any Obligor now or hereafter may have by
reason of any manner, cause or things to and including the date hereof with
respect to matters arising out of or with respect to the Amended and Restated
Factoring and Security Agreement, any guarantor’s guaranty in favor of Factor,
any other factoring documents, the obligations owing by any Obligor to Factor,
or any other arrangement or relationship between Factor, on one hand, and any
Obligor, on the other hand.

 

Amended and Restated Factoring and Security Agreement - Meade Instruments Corp.

Page 37 of 37